TilsoN, Judge:
This appeal has been submitted for decision upon the following stipulation:
It is Hereby Stipulated and Agreed by and between counsel for the plaintiff • and the Assistant Attorney General, attorney for the United States,
1. That the merchandise invoiced as 480 pieces, 115 V. 150 W. G. A. type, tungsten clear lamps, consists of electric light bulbs imported from Japan, similar in all material respects to the merchandise the subject of Reappraisements 106601-A, 106454-A, and 106858-A.
2. That the market conditions and the relations between foreign market value and purchase price in this case is the same as in said Reappraisements 106601-A, 106454r-A, and 106858-A, where it was held that there was a foreign market value as defined in Section 2Ó5 of the Anti-dumping Act of 1921 which was no higher than the purchase price as defined in said Act.
3. That the records in said Reappraisements 106601-A, 106454^A, and 106858-A may be made a part of the records in the reappraisement listed in the annexed Schedule.
4. That appeal to reappraisement is abandoned as to all other items.
5. That the right to first docket call and further amendment of this reappraisement appeal is hereby waived.
Accepting this stipulation as a statement of fact, I find and hold as to the merchandise invoiced as 480 pieces 115 V. 150 W. G. A. type tungsten clear lamps, that the foreign-market value on the date of exportation, the foreign-market value on the date of purchase, and the purchase price as defined in section 205 of the Antidumping Act of 1921, is the entered value. Judgment will be rendered accordingly.